 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   ANASTACIO G. RAMIREZ,                         Case No. 2:18-03628 PSG (ADS)

12                               Petitioner,

13                               v.                ORDER ACCEPTING
                                                   REPORT AND RECOMMENDATION OF
14   SCOTT FRAUENHEIM,                             UNITED STATES MAGISTRATE JUDGE
                                                   AND DISMISSING CASE
15                               Respondent.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated May 20, 2021

20   [Dkt. No. 25], and Petitioner’s Objection to Magistrate’s Report and Recommendation

21   (“Objection”) [Dkt. No. 27]. Further, the Court has engaged in a de novo review of those

22   portions of the Report and Recommendation to which objections have been made.

23          Petitioner’s objections are overruled. In addition, in his Objection, Petitioner

24   argues that an evidentiary hearing is necessary to resolve his claims. [Id., p. 3].
